Appeal by the defendant from a judgment of the Supreme Court, Kings County (Maraño, J.), rendered April 27, 1.987, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). We have also examined the defendant’s pro se brief and find the points raised therein to be without merit. To the extent that the defendant’s claims regarding the effectiveness of his representation by counsel concern matters outside the record, the proper remedy is an application to the Supreme Court to vacate the judgment of conviction pursuant to CPL 440.10. Mangano, J. P., Kunzeman, Fiber and Balletta, JJ., concur.